Citation Nr: 0609760	
Decision Date: 04/04/06    Archive Date: 04/13/06

DOCKET NO.  03-35 068	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to an increased rating for arthritis of the left 
knee with limitation of motion, currently evaluated as 10 
percent disabling.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

S.Shah, Associate Counsel




INTRODUCTION

The veteran served on active duty from July 1992 to August 
1994.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a December 2002 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO), which denied the claim for an increased rating for the 
veteran's left knee disability.  

This case was previously before the Board in March 2005, at 
which time the Board denied the veteran's claim for an 
increased rating for the anterior cruciate ligament (ACL) 
tear, but granted a separate rating of 10 percent for 
arthritis of the left knee with limitation of motion.  The 
veteran appealed the case to the United States Court of 
Appeals for Veterans Claims (Court).  In October 2005, the 
Court granted a joint motion for remand, for the purpose of 
addressing whether separate ratings for limitation of flexion 
and extension are warranted.  The Court's order expressly 
vacated only that part of the Board's decision "that failed 
to properly consider separate evaluations for limitation of 
motion in flexion under 38 C.F.R. § 4.71a, Diagnostic Code DC 
5260, and limitation of motion in extension under 38 C.F.R. 
§ 4.71a, DC 5261, for the appellant's service connected left 
knee disability . . .."  The Court's order further stated 
that the "appeal as to the remaining issue is dismissed."  
The Board construes the Court's order as dismissing the 
appeal with respect to the claim for a rating in excess of 20 
percent for the ACL tear of the left knee.  Copies of the 
Court's order and the remand motion have been included in the 
veteran's claims file.

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  VA will notify you if 
further action is required on your part.




REMAND

The Board notes that the veteran last had a VA examination in 
November 2002, more than three years ago.  Moreover, the 
Board notes that the claims file was not reviewed with 
respect to that examination.  In addition, a review of the 
file reveals that the veteran has received treatment at the 
VA Medical Center in Augusta.  The most recent treatment 
report in the claims file is dated in June 2003, which is 
almost three years ago.  

The Board is of the opinion that contemporaneous records are 
necessary to adequately evaluate this claim, and that a new 
VA examination assessing the current level of disability 
would be helpful.  See Caffrey v. Brown, 6 Vet. App. 377, 381 
(1995) (VA was required to afford a contemporaneous medical 
examination where examination report was approximately two 
years old).

Thus, on remand, ongoing medical records should be obtained.  
38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. 
Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in 
constructive possession of the agency, and must be obtained 
if the material could be determinative of the claim).

In addition, the veteran should be scheduled for a VA 
examination, to include review of the claims file, to 
determine the current nature and severity of the veteran's 
left knee arthritis with limitation of motion.

Since the Board has determined that a medical examination is 
necessary in the instant case, the veteran is hereby informed 
that 38 C.F.R. § 3.326(a) provides that individuals for whom 
examinations have been authorized and scheduled are required 
to report for such examinations.  The provisions of 38 C.F.R. 
§ 3.655 address the consequences of a veteran's failure to 
attend scheduled medical examinations.  That regulation at 
(a) provides that, when entitlement to a benefit cannot be 
established or confirmed without a current VA examination and 
a claimant, without "good cause," fails to report for such 
examination scheduled in conjunction with a claim for 
increase, the claim shall be denied.

Upon readjudication, the RO should consider the provisions of 
VAOPGCPREC 
9-2004 (September 17, 2004) that provide for separate ratings 
for knee flexion and extension under 38 C.F.R. § 4.71a, 
Diagnostic Codes 5260 and 5261. 

For the reasons noted above, this appeal is REMANDED for the 
following action:

1.  The RO should obtain the names and 
addresses of all medical care providers 
who treated the veteran for left knee 
arthritis since June 2003.  After 
securing the necessary release, the RO 
should obtain these records.  
Specifically, the RO should obtain the 
veteran's treatment records from the VAMC 
Augusta, Georgia dating from June 2003 to 
the present, and associate them with the 
claims file.  

2.  The veteran should be afforded a VA 
orthopedic examination to determine the 
current nature and severity of the 
veteran's left knee arthritis.  The 
claims folder should be made available to 
the examiner for review before the 
examination.  All relevant studies and 
tests should be conducted, including 
range of motion studies.  Range of motion 
should be provided in terms of full 
extension being zero degrees and 140 
degrees being full flexion.  The degrees 
at which painful motion begins should 
also be provided.  The examiner should 
describe any objective indication of 
painful motion noted during the 
examination.  The examiner should also be 
asked to evaluate any functional loss due 
to pain, weakness, or flare-ups, and to 
document all objective evidence of such.

3.  After the development requested above 
has been completed to the extent 
possible, the RO should review the record 
and readjudicate the claim for an 
increased rating for arthritis of the 
left knee with limitation of motion.  If 
the benefit sought on appeal remains 
denied, the appellant and representative, 
if any, should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (codified at 38 U.S.C. §§ 
5109B, 7112).


		
	K. A. BANFIELD
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).





 
 
 
 

